Citation Nr: 1829208	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  13-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Post-9/11 GI Bill educational assistance at the 100 percent rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to December 2005, September 2007 to March 2010, and August 2010 to September 2011, with additional active service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 decision letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 Board videoconference hearing and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran served on aggregate creditable active duty of at least 36 months after September 10, 2001.  


CONCLUSION OF LAW

The criteria for payment for Post 9/11 GI Bill educational assistance at the 100 percent rate are met.  38 U.S.C. § 3301, 3311, 3313, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to Post-9/11 GI Bill educational assistance at the 100 percent rate.  The Veteran is currently receiving educational assistance at the 80 percent rate based on aggregate creditable active duty for more than 24 months but less than 30 months, which entitles him to 80 percent rating under 38 C.F.R. § 21.946(a).  In order to receive the 100 percent rate the Veteran must have at least 36 months of aggregate credible active duty.  

A January 2013 Statement of the Case (SOC) noted that the Veteran served on active duty from September 11, 2004 to December 6, 2005 and August 17, 2010 to September 20, 2011.  This period equates to 850 days which equates to approximately 28 months.  Thus, in order to qualify for the 100 percent rate the Veteran must have at least an additional eight months of aggregate credible active duty.  

In March 2013, following the issuance of the SOC, the Veteran submitted a DD Form 214 indicating he had active duty service with the Army National Guard from September 9, 2007 to March 3, 2010.  38 U.S.C. § 3301 (1)(C)  defines active service, in part, as service in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C. § 3301 (1)(C)(ii).     

While the Veteran's DD Form 214 is unclear on its face as to whether his Army National Guard service was authorized under section 502(f) of Title 32, the Board finds based on the evidence of record this period of service meets the definition of active duty for educational assistance purposes.  See 38 U.S.C. § 3301 (1)(C)(ii).  Specifically, the Veteran's claims file contains a RO request to the Department of Defense asking for all periods of service qualifying for Post-9/11 GI Bill educational assistance.  In response the Department of Defense indicated that the Veteran had qualifying Title 32 service from September 1, 2007 to March 8, 2010.   

Thus, based on the foregoing, and in the absence of any evidence to the contrary, the Board finds the Veteran's period of service from  September 1, 2007 to March 8, 2010 to be within the definition of "active duty" under 38 U.S.C. § 3301 (1)(C)(ii).  As such this credits the Veteran with over the eight additional months needed to establish at least 36 months of aggregate credible active duty service and thus establishing entitlement to a 100 percent rate of educational assistance.  

The Board notes that while the Veteran may have additional service that could be considered active duty for the purposes of educational assistance he has already met the threshold for the maximum 100 percent rate.  As such, any further discussion of the characterization of his remaining service is unnecessary.  

Therefore, the Board finds that when combining the periods of service already established by the RO to be considered active duty (September 11, 2004 to December 6, 2005 and August 17, 2010 to September 20, 2011) with the Veteran's period of active service from September 9, 2007 to March 3, 2010 he has over 36 months of aggregate credible active duty.  Therefore, Post-9/11 GI Bill program educational assistance at the 100 percent rate is warranted. 


ORDER

Entitlement to Post-9/11 GI Bill program educational assistance at the 100 percent rate is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


